    Case
      Case
         1:18-cv-10910-PGG-RWL
            1:18-cv-10910-PGG Document
                                Document
                                       2 4Filed
                                             Filed
                                                11/21/18
                                                   11/26/18Page
                                                             Page
                                                                1 of1 1of 1




11/26/2018                                        /s/ J. Gonzalez
